Citation Nr: 0907627	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  08-16 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to August 11, 1997, 
for a grant of service connection for tendonitis, Achilles, 
secondary to healed partial left Achilles tendon laceration, 
to include the question of whether a July 20, 1998 rating 
decision, in which the RO assigned that effective date, 
should be revised on the basis of clear and unmistakable 
error (CUE).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service for in excess of 5 years and 
11 months, including from October 1973 to December 1977.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The Board remanded this claim to the RO in May 2008.  The 
Veteran testified in support of his claim at a video 
conference hearing held before the undersigned Veterans Law 
Judge in January 2009.  

During the January 2009 hearing, the Veteran asked the Board 
to review or revisit the claims of whether earlier effective 
dates may be assigned the grants of service connection for 
tinnitus and bilateral hearing loss, which it denied in May 
2008.  The undersigned Veterans Law Judge recommended that 
the Veteran file a motion for such review on the basis of CUE 
in the May 2008 decision.  Since then, the Veteran has not 
taken any action in response.  The Veteran must file such a 
motion if he wishes to challenge the Board's May 2008 
decision on the previously noted claims.

In a VA Form 8 (Certification of Appeal) dated December 2008, 
the RO certified for appeal a claim of entitlement to an 
effective date prior to August 11, 1997, for a grant of 
service connection for tendonitis, Achilles, secondary to 
healed partial left Achilles tendon laceration.  Based on the 
explanation that follows, the RO's characterization of this 
claim is improper and, accordingly, the Board has 
recharacterized it as is shown on the previous page.  

In a rating decision dated July 1998, the RO granted the 
veteran service connection for tendonitis, Achilles, 
secondary to healed partial left Achilles tendon laceration, 
effective from August 11, 1997.  As discussed in greater 
detail below, thereafter, the Veteran did not initiate an 
appeal, timely or otherwise, of the assigned effective date.  
The rating decision is thus final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  To 
establish entitlement to an early effective date at this 
point in time (beyond the time limit for initiating an 
appeal), the Veteran must first overcome the finality of the 
July 1998 decision.  

A claimant can proceed in overcoming the finality of a rating 
decision in one of two ways: by requesting a revision of the 
rating decision based on a theory of CUE, or by attempting to 
reopen the claim by submitting new and material evidence.  
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 
(Fed. Cir. 2005). However, because the proper effective date 
for an award based on a claim to reopen can be no earlier 
than the date on which that claim was received, the latter 
option does not allow a claimant the assignment of an earlier 
effective date for an award of benefits.  Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] 
cannot receive disability payments for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date."); Flash 
v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen.").  One option is thus available to the Veteran in 
this case: arguing for revision of the July 1988 rating 
decision on the basis of CUE.


FINDINGS OF FACT

1.  The correct facts, as they were known at the time, were 
not before the RO on July 20, 1998, when it assigned a grant 
of service connection for tendonitis, Achilles, secondary to 
healed partial left Achilles tendon laceration, an effective 
date of August 11, 1997.

2.  The Veteran filed a claim for service connection for 
Achilles tendonitis on 
March 2, 1987, which was still pending on July 20, 1998, when 
the RO granted the claim.  


CONCLUSIONS OF LAW

1.  The July 20, 1998 rating decision, in which the RO 
granted the Veteran service connection for tendonitis, 
Achilles, secondary to healed partial left Achilles tendon 
laceration, effective from August 11, 1997, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

2.  The July 20, 1998 rating decision, in which the RO 
granted the Veteran service connection for tendonitis, 
Achilles, secondary to healed partial left Achilles tendon 
laceration, effective from August 11, 1997, is clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2008).

3.  The criteria for entitlement to an effective date of 
March 2, 1987, for a grant of service connection for 
tendonitis, Achilles, secondary to healed partial left 
Achilles tendon laceration, are met.  38 U.S.C.A. §§ 5101, 
5102, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.400, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, the 
VCAA is inapplicable to claims of CUE in prior RO decisions.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) 
(holding that CUE claims are not conventional appeals, but 
rather are requests for revisions of previous decisions, and 
that provisions of the VCAA are not applicable to CUE motions 
filed with respect to prior Board decisions); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (expanding the holding 
in Livesay to include claims of CUE in prior RO decisions).

In this case, as previously noted, the Veteran's claim for an 
earlier effective date is really a claim for revision of a 
prior rating decision based on CUE.  VA did not properly 
characterize the claim on appeal as one involving this 
question; therefore, it surely did not provide the Veteran 
adequate notice regarding such claim.  Nonetheless and 
regardless of whether the VCAA is applicable in this case, 
given the Board's favorable disposition of this claim, 
addressed below, any decision to proceed in adjudicating it, 
rather than remanding it for additional notification and/or 
assistance is nonprejudicial to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Claims

A.  Claims for Revision or Reversal Based on CUE

As previously indicated, in a July 20, 1998 rating decision, 
the RO granted the Veteran service connection for tendonitis, 
Achilles, secondary to healed partial left Achilles tendon 
laceration, effective from August 11, 1997.  The RO notified 
the Veteran of the July 1998 rating decision and of his 
appellate rights with regard to the decision, but the Veteran 
did not appeal the decision to the Board.  The July 20, 1998 
rating decision is thus final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  Based on this fact, the 
decision may now be collaterally attacked and ultimately 
revised or reversed on the basis of CUE.

The Court has held that, for there to be a valid claim of 
CUE, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  In addition, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  A 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).

In this case, on July 20, 1998, when the RO assigned the 
August 11, 1997 effective date for the grant of service 
connection, the claims file reflected that the Veteran had 
previously filed two claims for the same benefit, the first 
of which the RO denied in February 1979 and March 1980, the 
second of which the RO never officially denied.  

The RO received the Veteran's second claim on March 2, 1987.  
The RO acknowledged the receipt of such claim by letters 
dated the same month and in April 1987.  In the first two 
letters, the RO requested the Veteran to submit copies of his 
service records and, if available, post-service treatment 
records showing current treatment for the claimed disability.  
The RO indicated that, if the Veteran did not respond within 
one year from the date of the letters, the RO would not be 
able to pay the Veteran any benefit to which he was entitled 
prior to the date of receipt of the requested evidence.  
Thereafter, and possibly on the same day the RO mailed the 
Veteran a third letter requesting the same evidence (there 
are two dates stamped on the evidence, one that matches the 
date of the third letter), the RO received a portion of the 
requested evidence.  This evidence showed not only that the 
Veteran had received treatment for Achilles tendonitis in 
service, but also that he was found unfit for duty and 
separated from active service based on this medical 
condition.  

Upon receipt of this evidence, the RO did not acknowledge the 
association of the evidence with the claims file, afford the 
Veteran a VA examination to determine whether he still had 
Achilles tendonitis or residuals thereof, or decide his 
claim.  Instead, in July 1987, the RO sent the Veteran a 
letter asking him to complete and return an enclosed VA Form 
21-526 (Veteran's Application for Compensation or Pension).  
The RO's action in this regard is perplexing given that, on 
that date, the Veteran's claims file included a signed copy 
of the same document dated March 1987.  Thereafter, the RO 
did not again mention the Veteran's March 1987 claim.   

The RO did not discuss these facts in its July 20, 1996 
rating decision likely because it had no knowledge thereof.  
Certainly, the pertinent documents being part of the claims 
file, the RO was privy to these facts.  However, because it 
did not review the entire claims file, particularly all 
earlier dated records, before assigning the effective date at 
issue, the facts therein were in essence not before the RO at 
the time it issued this decision.  Had they been, the RO 
would have assigned the grant of service connection an 
earlier effective date based on the existence of a prior, 
pending claim.  Given this finding, the Board concludes that 
the July 20, 1998 rating decision is clearly and unmistakably 
erroneous, thereby warranting revision or reversal of that 
decision.



B.  Claim for an Earlier Effective Date

As previously indicated, by rating decision dated July 20, 
1998, the RO granted the Veteran service connection for 
tendonitis, Achilles, secondary to healed partial left 
Achilles tendon laceration, effective from August 11, 1997.  
The Veteran then expressed disagreement with the effective 
date assigned the grant of service connection.  

According to written statements the Veteran submitted during 
the course of this appeal and his hearing testimony, 
presented in January 2009, the RO should have assigned the 
grant an effective date of February 1978, corresponding to 
the date he first filed a claim for service connection for 
Achilles tendonitis.  Allegedly, because he was homeless for 
a short period of time and then moved to another state for a 
job, he never received notice of the RO's denial of that 
claim.  He questions why the RO denied his claim on the basis 
that he failed to report for a scheduled examination when, in 
fact, he attended such examination, which entailed a woman 
asking him if he used a cane and then telling him to leave.    

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2008).  Generally, the effective date of an award of 
disability compensation based on an original claim or a claim 
to reopen is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2008).  The effective date of an award of compensation based 
on direct service connection is the date following separation 
from service, if the claim is received within one year of 
that date.  Otherwise, the effective date is the date VA 
receives the claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2) (2008).

With regard to claims to reopen, where the new and material 
evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (2008).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2008); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2008).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2008).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2008).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim for an increase or to reopen when the evidence is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  The 
date of receipt of such evidence will be accepted as the date 
of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2) (2008).

In this case, on February 6, 1978, the RO received from the 
Veteran a VA Form 
21-526 (Veteran's Application For Compensation Or Pension At 
Separation From Service), in which he claimed entitlement to 
service connection for, in pertinent part, Achilles 
tendonitis.  In response, the RO requested the Veteran to 
submit a copy of his DD Form 214.  The Veteran submitted this 
evidence in June 1979 with another VA Form 21-526.  The RO 
then scheduled the Veteran for a VA examination, the notice 
of which was sent to the address the Veteran noted on his 
June 1979 VA Form 21-526, to which he did not report.  The RO 
thus denied the Veteran's claim by letter dated December 
1979.  Several days later, the Veteran submitted a written 
statement explaining why he was unable to report to the 
examination and requesting that another be scheduled.  In 
response, by letter sent to the same address noted on the 
June 1979 VA Form 21-526 and December 1979 written statement, 
the RO informed the Veteran that it was making arrangements 
for the examination and would inform him later of the time 
and place thereof.  There is no letter in the claims file 
indicating that the RO followed up by doing so; however, 
there is a report of record, which shows that VA took x-rays 
of the Veteran's left ankle in February 1980, the same day 
the Veteran underwent a VA audiological examination.  
According to the RO, the Veteran failed to report to an ankle 
examination scheduled for March 1980.  It thus denied the 
Veteran's claim on this basis by letter dated March 1980, 
which was sent to the Veteran at same address noted on the 
June 1979 VA Form 21-526 and December 1979 written statement.   

As previously indicated, the Veteran claims that, contrary to 
the RO's assertion, he attended the scheduled examination.  
He also claims that he did not receive the RO's March 1980 
denial notice.  See 38 C.F.R. § 20.1103 (2008) (indicating 
that an RO's determination on a claim becomes final only if 
the claimant is properly notified of the determination).  The 
Board accepts as true the former contention.  However, with 
regard to the latter contention, there exists a presumption 
of regularity that VA properly discharged its official duty 
of mailing a copy of a VA decision to a claimant's last known 
address, which may be rebutted by the claimant submitting 
clear evidence of irregular or disregarded mailing practices.  
Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In this case, 
the RO mailed the denial letter at issue to the address that 
was then of record, which the Veteran provided.  If the 
veteran moved during this time period, as alleged, it was his 
responsibility to inform VA of his new address.  The 
Veteran's assertion of non-receipt of the notice, alone, does 
not constitute clear evidence rebutting the presumption of 
regularity.  Accordingly, the Veteran should have challenged 
the RO's finding that he failed to report to the examination 
by appealing the RO's March 1980 denial.  Inasmuch as the 
Veteran failed to do so, that denial is final.  38 U.S.C. § 
4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1979).

The RO received the Veteran's second claim for Achilles 
tendonitis on March 2, 1987.  As noted above, the RO 
acknowledged the receipt of this claim by letters dated the 
same month and in April 1987.  In the first two letters, the 
RO requested the Veteran to submit copies of his service 
records and, if available, post-service treatment records 
showing current treatment for the claimed disability.  The RO 
indicated that, if the Veteran did not respond within one 
year from the date of the letters, the RO would not be able 
to pay the Veteran any benefit to which he was entitled prior 
to the date of receipt of the requested evidence.  
Thereafter, and possibly on the same day the RO mailed the 
Veteran a third letter requesting the same evidence (there 
are two dates stamped on the evidence, one that matches the 
date of the third letter), the RO received some of the 
requested evidence, namely, the service records showing in-
service treatment for Achilles tendonitis and the Veteran's 
separation from active service based on this medical 
condition.  

Upon receipt of this evidence, the RO did not acknowledge the 
association of the evidence with the claims file, afford the 
Veteran a VA examination to determine whether he still had 
Achilles tendonitis or residuals thereof, or decide his 
claim.  Instead, in July 1987, the RO sent the Veteran a 
letter asking him to complete and return an enclosed VA Form 
21-526 (Veteran's Application for Compensation or Pension).  
The March 2, 1987 claim thus remained outstanding and 
undecided when, on August 11, 1997, the RO received the same 
claim from the Veteran.   

Given the foregoing, the Board concludes that March 2, 1987, 
the date of receipt of the pending claim, is the appropriate 
effective date to be assigned the grant of service connection 
for tendonitis, Achilles, secondary to healed partial left 
Achilles tendon laceration.  The evidence in this case 
supports the Veteran's claim.  It must therefore be granted.  


ORDER

CUE having been shown, the claim for revision or reversal of 
a July 20, 1998 rating decision, in which the RO assigned an 
effective date of August 11, 1997, for a grant of service 
connection for tendonitis, Achilles, secondary to healed 
partial left Achilles tendon laceration, is granted.  

An effective date of March 2, 1987, for a grant of service 
connection for tendonitis, Achilles, secondary to healed 
partial left Achilles tendon laceration, is granted subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


